Case 19-61608-grs           Doc 124      Filed 01/21/20 Entered 01/21/20 11:46:23                      Desc Main
                                         Document     Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY
                                   LEXINGTON DIVISION

                                                        )
    In re:                                              )   Chapter 11
                                                        )
    Americore Holdings, LLC, et al.,1                   )   Case No. 19-61608-grs
                                                        )
              Debtors.                                  )   (Jointly Administered)
                                                        )
                                                        )   Honorable Gregory R. Schaaf
                                                        )
_____________________________________

                                      CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on January 16, 2020, the above-captioned Debtors
filed the following pleadings:

            Motion of the Debtors and Debtors in Possession under 11 U.S.C. §§ 105, 361, 362, 363
             and 364, Rule 4001 of the Federal Rules of Bankruptcy Procedure, and Rule 4001-2 of the
             Local Rules of the United States Bankruptcy Court of the Eastern District of Kentucky for
             Entry of an Order (I) Authorizing the Debtors to Obtain Postpetition Financing, (II)
             Granting Liens and Superpriority Administrative Expense Claims to the Postpetition
             Lender, (III) Authorizing the Debtors to Enter into Agreements with JMB Capital Partners
             Lending, LLC, (IV) Authorizing Use of the DIP Lender Cash Collateral, and (V)
             Scheduling a Final Hearing to Consider the Debtors Use of Cash Collateral and
             Postpetition Financing [Docket No. 98] (the “DIP Motion”); and

            Motion of the Debtors and Debtors in Possession for Entry of an Order granting Expedited
             Hearing on the Motion of the Debtors and Debtors in Possession for Approval of
             Postpetition Financing and Approving Shortened and Limited Notice Thereof [Docket No.
             101] (the “Motion to Expedite”).

        The DIP Motion and the Motion to Expedite were served electronically through the Court’s
ECF system to all persons receiving electronic notifications in the Chapter 11 Cases. Further, on
January 16, 2020, to the extent they were not served electronically through the Court’s ECF
System, copies of the DIP Motion and the Motion to Expedite were sent via overnight delivery to
all creditors on the Master Service List, attached hereto as Exhibit A.


1
 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).


20800016.1
Case 19-61608-grs     Doc 124   Filed 01/21/20 Entered 01/21/20 11:46:23        Desc Main
                                Document     Page 2 of 2


Dated: January 21, 2020                 Respectfully submitted,


                                        /s/ James R. Irving
                                        James R. Irving
                                        April A. Wimberg
                                        Christopher B. Madden
                                        BINGHAM GREENEBAUM DOLL LLP
                                        3500 PNC Tower
                                        101 South Fifth Street
                                        Louisville, Kentucky 40202
                                        Telephone:      (502) 587-3606
                                        Facsimile:      (502) 540-2215
                                        E-mail:         jirving@bgdlegal.com
                                                        awimberg@bgdlegal.com
                                                        cmadden@bgdlegal.com

                                        Proposed counsel to the Debtors




                                           2
20800016.1
